In a proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Torres, J.), dated November 25, 1986, which, upon a fact-finding order of the Family Court, Nassau County (De Maro, J.), dated September 18, 1986, made upon an admission, found that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of stolen property in the second degree and placed him on probation for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We find that the appellant’s admission was properly taken pursuant to an intelligent, knowing and voluntary waiver of his rights. The Family Court comprehensively apprised the appellant of his various constitutional and statutory rights and the consequences of a waiver thereof. In addition, the Family Court elicited sufficient statements from the appellant regarding the facts underlying his admission (see, Family Ct Act § 321.3 [1]). Lawrence, J. P., Kunzeman, Hooper and Harwood, JJ., concur.